            Case 1:20-cv-00119-LY Document 7 Filed 02/18/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

NATALIE HEALTH, AKA                              §
HAZEL/PEPPER, AND                                §
INDIVIDUAL,                                      §
                PLAINTIFF,                       §
                                                 §
V.                                               §     CAUSE NO. 1: LO-CV-1 19-LY
                                                 §
TFS DINING, LLC DIB/A YELLOW                     §
ROSE, AND RPM DINING; JON                        §
PERSINGER AND KENNY DOE,                         §
iNCLUSIVE,                                       §
               DEFENDANTS.                       §

                                  ORDER CLOSING CASE

       Before the court is the above-styled and numbered cause. Plaintiff's Notice of Voluntary

Dismissal without prejudice (Doe. #6) pursuant to Federal Rule of Procedure 41 (a)( 1 )(A)(I) was

filed February 12, 2020.

       IT IS ORDERED that the case is hereby CLOSED.

       SIGNED    this/a           day of February, 2020.




                                            UNITED STATES DISTRICT JUDGE
